DETAILED ACTION
This action is responsive to the amendment received 06 January 2021.  The amendment has been entered. Claims 1, 2, and 4-7 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s replacement drawing sheet for Fig. 4 is acknowledged and accepted.  No new matter has been added. 

Claim Objections
The prior claim objections are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the prior §112 rejection, however the amended claims introduce new §112 issues as discussed below.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is currently amended to recite “…covering the first side of the first die and a portion of the first side of the second die with a dielectric material” in 0lines 11-12, while claim 1 already recites “forming 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0194292) in view of Uzoh et al. (US 2015/0145116) and Lo et al. (US 2014/0021583), all of record.
(Re Claim 1) Yu teaches a method, comprising: 
coupling a first die having a first side and a second side opposite the first side with a second die having a first side and a second side opposite the first side, wherein the second side of the first die is smaller than the first side of the second die and coupled with the first side of the second die such that a portion of the first side of the second die is exposed (see Figs. 3-8, first die 42, second die corresponding to 26A+26B, wherein one of ordinary skill would recognize a single die having the same overall dimension of 26A+26B could be substituted as an art recognized alternative in the package, i.e. a single die 26, further discussed below in view of Uzoh);
covering the first side of the first die and a portion of the first side of the second die with a dielectric material (see §112 rejection above, the recited dielectric material is apparently the same as the casing already recited below, dielectric material 50, 52, 59);
coupling a first plurality of elongated conductive structures with first bond pads on the portion of the first side of the second die, including extending the first plurality of elongated conductive structures 
forming a casing to surround the elongated conductive structures and cover the first side of the first die and the portion of the first side of the second die, including removing a portion of the dielectric material to expose respective second ends of the first and second elongated conductive structures at a first side of the casing opposite a second side that is directly adjacent to the first and second die, wherein the removing of the portion of the dielectric material includes grinding a surface of the dielectric material down to the respective second ends, and polishing and/or scoring the respective second ends by the grinding (a casing, 50, 52, 59 is formed to surround the elongated conductive structures 34, 54, as shown in Figs. 6-8, noting in Fig. 9, 54 and 59 are coplanar and therefore the ends of the elongated conductive structures opposite the dies will be exposed prior to coupling the RDL, as the dies are encapsulated in the casing/dielectric material the material is formed and then CMP is performed to remove the material and expose the conductive structures, see discussions in paras. [0023], [0029], and [0032], in addition it is further noted Lo et al. also similarly discloses forming a dielectric encapsulant material and then performing CMP, Fig. 4 and para. [0013], this step is considered well-known in the packaging art); 
coupling a redistribution layer (RDL) with the first side of the casing and electrically coupling the RDL with at least some of the respective second ends of the first and second plurality of elongated conductive structures, wherein the RDL includes a dielectric layer and one or more conductive regions (see Fig. 9, RDL having conductive regions and a dielectric layer corresponding to 64 and 66, paras. [0033]-[0034]), wherein the conductive regions include protrusions with surfaces disposed coplanar with a 
disposing one or more conductive structures on top of respective protrusions of the conductive regions of the RDL, to provide an interface between the apparatus and an external device (conductive structures 68 are formed on unlabeled pads/UBM, para. [0035], and the connectors 68 are for connecting the package to an external device).
Regarding the second die, while Yu places two dies, 26 A/B in this location in the package, related art from Uzoh teaches these stacked die packages may include one or two dies in this corresponding position, see paras. [0072]-[0096], also see Figs. 6C-6D comparing 608 with 610 and/or 611 showing 631/632 may be replaced with 629, also noting Figs. 6E-3 and 6E-7, also note Figs. 7E-1 and 7E2.  Thus it would be well within the purview of one of ordinary skill in the art to modify Yu’s package to include a single die rather than two dies as Uzoh teaches this is an obvious modification.  Whether one includes two smaller die or one larger die to perform the desired function in Yu’s package in view of the teachings of Uzoh is deemed a rudimentary design choice among the well-known art recognized alternatives taught by Uzoh.
Regarding the protrusions coplanar with a surface of the dielectric layer, while Yu depicts a simplified RDL structure, it is noted Yu explicitly discloses the connectors 68 are connected to the RDL and to the vias 54 (paras. [0033]-[0035]), although specific connections are not shown.  One of ordinary skill would be motivated to look to related art to teach further details for connections within an RDL.  Related art from Lo teaches additional details of an RDL, see Figs. 5-6, wherein RDL 46 contains metal wiring and vias in horizontal and vertical directions.  In Lo’s Fig. 6, the bumps 54 are formed on the pads 52, and the pads 52 connect to the RDL corresponding to the top most vias in Fig. 5 which are “protruding” as best understood, from the RDL wiring 50 and the protrusions are co-planar with the surface of the dielectric 48.  It would have been obvious to one of ordinary skill in the art to form the protruding conductive parts in Yu’s RDL structure to provide electrical connections to external connectors as taught by Lo.


(Re Claim 5) wherein end portions of the first and second pluralities of elongated conductive structures that include respective first and second ends are perpendicular with the RDL (see Figs. 9-10).
(Re Claim 6) wherein end portions of the first ends of the first and second pluralities of elongated conductive structures are perpendicular with the first side of the first die and the first side of the second die, respectively (see Figs. 9-10).
(Re Claim 7) wherein the second ends of the first and second pluralities of elongated conductive structures are coplanar with the first side of the casing (see Fig. 9, note interface between 59 and 64).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0194292), Uzoh et al. (US2015/0145116), and Lo et al. (US 2014/0021583) as applied to claim 1 above, and further in view of Wang (US 2016/0247784, of record).
(Re Claim 2) wherein electrically coupling the RDL with at least some of the respective ends of the first and second plurality of elongated conductive structures includes electrically connecting, with the RDL, at least one elongated conductive structure of the first plurality of elongated conductive structures and at least one elongated conductive structure of the second plurality of elongated conductive structures.
While Yu discloses electrical connections within the package (paras. [0033]-[0035]), Figs. 9-10 do not explicitly show all connections.  It would be obvious to one of ordinary skill in the art to form whatever connections are deemed necessary for a functional device, including connecting any ends of the first and second plurality of elongated conductive structures together.  Making necessary connections between the dies for power, voltage, ground, I/O, clock signals, etc. would be obvious.  Related art from Wang teaches connecting first and second elongated conductive structures together using the wiring in the RDL, see Figs. 7-8 and 14.  In view of Wang, one of ordinary skill would recognize the ends of the first and second plurality of elongated conductive structures in Yu may be connected together using an RDL structure as needed. 
Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive.  Applicant asserts the previously applied prior art does not teach or suggest the amended limitations in claim 1.  As discussed above, Yu teaches forming the material and then performing CMP.  It is further noted Lo et al. also similarly teaches this well-known packaging step.  Applicant’s amendments do not yet distinguish the claimed invention over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822